Title: To James Madison from James Monroe, 7 July 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington July 7. 1816

I had an interview with Mr Bagot yesterday on the subject of the fisheries.  He proposes, to allot for our use, a certain tract on the Labrador shore, lying between Mt. Joli & the strait of Belle Isle, the Esquimaux bay, a distance of more than 150 miles, being between 2. and 3. degrees.  Ships which descend the St. Lawrence pass, generally, I believe, thro this strait by Mt. Joli.  His idea is, to stipulate this right to us, and to preclude us, from curing & drying fish, in any other part, of the British provinces, or fishing, within the marine league of the shore.  I am inclind to think that he will agree to such a form of stipulation, as will not presume a concession of the right, under the treaty of 1783., in consequence of the late war; tho’ we did not enter into any precise explanation on that point, it being unnecessary to do it, untill I had ascertaind the value of the coast offerd.  We parted, to afford me an opportunity, to acquire that knowledge, to obtain which I communicated with Mr Homans, and have likewise written to Mr. Crowninshield.  Mr Homans knew little himself, but will apply to those who are better acquainted, for the desird information.  I do not know that Mr Bagot will extend the accomodation farther, or that he possesses the power.  His manner is candid; he wishes to put nothing on paper, to irritate; to agree, if we can, and in that case, in the simplest & most concise form; and if we cannot, to let the affair rest, as if nothing had been done.
Two modes occur by which the arrangment may be made, without injury to our right.  1st. the obvious one of stating by preamble, that a difference of opinion existing on that point, to obviate which, it is agreed that each party shall retain its right, but inasmuch as G Britain is desirous of extending to the citizens of the U States, the advantage which they have heretofore enjoyd of fishing &ca., in a manner not to injure &ca., and the U States are equally desirous to enter into such an arrangment as will prevent such injury, it is therefore agreed &ca.  2d. To state, that it appearing, that the use of those shores for curing & drying fish by the citizens of the U States, had done injury to &ca., by interfering with the inhabitants, and by favoring contraband &ca., to prevent, which it was agreed &ca.  I shall be glad to know in what mode, you think, this arrangment, if any is made, had better be enterd into, and that you would be so kind, if you have leisure, to sketch on paper the form of an article.  I fear that 10. days will elapse before I can hope for an answer from Mr Crowninshield.
Mr Bagot informd me that he had a power to arrange the naval force on the Lakes, which we would enter on, after the other should be concluded.  On this subject I shall wish your sentiments and direction.  I have written fully to Mr Adams, heretofore, letters which you approvd; but it is probable that some ideas may have occurrd to you since on it.
The affair of the consul, with Russia; instruction to Mr Shaler, founded on the communication with Mr. Onis, respecting the algerine brig; and the instruction to Mr Erving on the same subject, with this business with Mr Bagot, will I fear keep me here, a considerable time.  I do not see how I can get off, till the whole is concluded, and have no hope of that, in less than a fortnight, if so soon.  Very respectfully and sincerely yours

Jas Monroe


The enclosed letter from Mr. Adams, goes to many points to which the attention was naturally, drawn by the expedn. & arrangments of Ld. Exmouth, in the Mediteranean.  Altho’ I do not think that the Bh. Minister has, removd, all cause for suspicion, that the practice of the dey, is countenancd & sustaind, by his govt., it is gratifying to see that it will not interfere with our operations there.

